—Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered March 21, 2000, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of 3 years probation, unanimously affirmed.
The court properly exercised its discretion in admitting limited evidence that defendant and his companion made various offensive remarks immediately preceding the incident. This evidence was highly relevant as background information which explained the sequence of events that led directly to the assault (see, People v Kellogg, 222 AD2d 309, lv denied 87 NY2d 974), and was not inflammatory (see, People v Guzman, 260 AD2d 188, lv denied 93 NY2d 925).
The court properly exercised its discretion in imposing reasonable limits upon the cross-examination of the complainant (see, People v Harrell, 209 AD2d 160, affd 86 NY2d 806). The record reveals that defendant was afforded sufficient latitude in which to present his defense and challenge the complainant’s credibility.
*379Defendant’s request for a justification charge was properly denied. The evidence, when viewed in a light most favorable to defendant, failed to support a justification defense (see, People v Cox, 92 NY2d 1002). Such a defense would have required speculation as to facts not in evidence. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.